—Judgment, Supreme Court, New York County (James Leff, J.), rendered August 17, 1994, convicting defendant, after a jury trial, of robbery in the first degree and two counts of robbery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
Defendant’s claim that he was deprived of his right to a unanimous jury verdict by the court’s failure to repoll the jury is unpreserved, timely objection to the omission not having been made (People v Bembry, 209 AD2d 270, affd 85 NY2d 932), and we decline to review it in the interest of justice. The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Trial testimony that defendant, with the aid of a companion, took the complainant’s pocketbook and repeatedly beat the complainant on the head with his gun was sufficient to prove defendant’s guilt of robbery in the first and second degrees. The issues raised by defendant concerning the credibility of the complainant’s testimony were properly placed before the jury and we find no reason to disturb its determination. Concur—Sullivan, J. P., Milonas, Rubin, Williams and Mazzarelli, JJ.